Citation Nr: 1212599	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  94-29 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from October 1, 1998, to July 4, 2001, for residuals, postoperative, left wrist, de Quervain's tendonitis, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from August 1983 to July 1984. She also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves until August 1997, to include a period of ACDUTRA from July 15, 1984 to July 27, 1984, when she injured both wrists. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (the case was subsequently transferred to the RO in Atlanta, Georgia).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is associated with the claims file.

In December 2009, the Board entered a decision that denied: (1) an initial rating in excess of 10 percent for residuals, postoperative, left wrist, de Quervain's tendonitis, prior to January 31, 1986; (2) an initial rating in excess of 10 percent for residuals, postoperative, left wrist, de Quervain's tendonitis, from March 1, 1986 to June 24, 1998; (3) an initial rating in excess of 30 percent for residuals, postoperative, left wrist, de Quervain's tendonitis, from November 1, 2001; and (4) an initial rating in excess of 10 percent for a 5.5-cm surgical scar, left wrist.  By that same decision, the Board granted initial 10 percent ratings for each of the three following scars: a 3-cm midline surgical scar, left wrist; a 4-cm lateral aspect surgical scar, left wrist; and for a 4-cm medial surgical scar, left wrist.  Hence, these discrete issues are no longer a part of the current appeal.

In December 2009, the Board remanded the remaining issue of entitlement to an initial rating in excess of 10 percent from October 1, 1998, to July 4, 2001, for residuals, postoperative, left wrist, de Quervain's tendonitis, to include on an extraschedular basis.  This discrete issue has now been returned for appellate consideration.

Lastly, in the November 2011 Informal Hearing Presentation the Veteran's service representative waived initial RO consideration of evidence submitted since the most recent Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

From October 1, 1998, to July 4, 2001, the Veteran's postoperative residuals of left wrist de Quervain's tendonitis have been manifested by significant limitation of motion, pain, and weakness equating to ankylosis of the left wrist in a position between favorable and unfavorable, but without actual ankylosis or fusion of the left wrist.


CONCLUSION OF LAW

The criteria for an initial rating of no more that 30 percent for residuals, postoperative, left wrist, de Quervain's tendonitis, from October 1, 1998, to July 4, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.10, 4.40, 4.45, 4.59, 4.70, 4.71a, Diagnostic Codes 5024 - 5214 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

On receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of information and any medical or lay evidence needed to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pursuant to 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may nevertheless be satisfied if any errors in the timing or content of such notice are not nonprejudicial.  Id.; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (holding that on a grant of service connection and assignment of an initial rating and effective date the service-connection claim has been more than substantiated such that notice under 38 U.S.C.A. § 5103(a) is no longer required).  

Here, initial VCAA notice was provided only after the initial rating decision but that decision was prior to the enactment of the VCAA.  Collectively, in letters dated in May, 2002, December 2005, March 2006, June 2006, and October 2008, VA provided notice to the Veteran explaining what was needed to substantiate claims for higher ratings consistent with the requirements of 38 C.F.R. § 3.159 and the holding in Dingess, supra.  She was informed of which information and evidence she needed to submitted and which VA would obtain.  In the March 2006 and June 2006 letters, she was notified how effective dates are assigned (if a higher rating is granted), as well as the type of evidence that impacts this type of determination.  Also, multiple SOCs and SSOCs set forth the rating criteria applicable to the Veteran's service-connected disabilities (which suffices for Dingess). 

The Veteran's testimony and statements of the severity of her left wrist disability indicate an awareness by her and her representative that information of such effects is necessary to substantiate her increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

After issuance of the notice and opportunity for the Veteran to respond, the June 2006 SOC and June 2006, August 2006, November 2008 SSOCs reflect readjudication of the higher rating claims.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Duty to Assist

The Veteran has been afforded appropriate VA examinations.  Her service treatment records (STRs), private and VA healthcare provider statements, pertinent worker's compensation, and private and VA medical records have been associated with the record.  Also of record are the Veteran's testimony and various written statements on her behalf.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence. 

Also, in accordance with the December 2009 Board remand the case was referred to the VA Director of Compensation and Pension Service for consideration of entitlement to an extraschedular rating during the pertinent time frame.  Accordingly, there has been substantial compliance with the December 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain to be considered.  Consequently, any error is deemed harmless and does not preclude appellate consideration.  See Mayfield, 20 Vet. App. at 543.  

II. Background

On June 25, 1998, the Veteran underwent an open reduction internal fixation (ORIF) of the left distal radius fracture with volar plate.  The information of record indicates that the Veteran was assigned a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, based on this surgical procedural for the left wrist which necessitated a period of convalescence beginning on June 25, 1998, and ending on September 30, 1998, with a 10 percent rating reinstated on October 1, 1998.

The record evidence shows that X-rays taken following June 1998 surgery showed a comminuted fracture of the distal radius.  Fragments were being maintained in excellent alignment and apposition by a T-metal plate held in position by four screws.  No incongruity in the articular surface was noted.  The scaphoid and the os lunate maintained a normal anatomical position in relation to each other and the wrist joint.  Early July 1998 VA X-rays revealed a cast in place and a volar plate and screws near the radius.  The distal portion of the radial fracture was angled volarly.  Late July 1998 VA X-rays showed a compression plate and screws securing the distal radiometadiaphysis.  There was some volar displacement of the carpal bones with reversal of the carporadial angle.  A lightweight cast was applied.  When seen at the end of the month, it was noted that the Veteran continued to experience pain (not taking analgesics).  At the time of August 1998 VA X-rays, it was noted that the plaster cast had been removed.  The findings were similar to those noted on the June 18, 1998 X-rays.  Fracture fragments appeared in satisfactory position.  Proximal scaphoid appeared mildly sclerotic compared with distal pole.  The entire carpus appeared mildly in ventral location in relation to the distal radius. 

Eventually, the Veteran had some collapse and some volar subluxation of her distal rays, resulting in loss of fixation and chronic discomfort and pain with limited motion, especially when she palmar flexed.  A September 1998 X-ray of the left wrist showed a plate with four screws in the distal radius, but the radial line was not identifiable.  There was volar displacement of the carpus at the radiocarpal joint with no abnormal lucency around the hardware shown.  The distal radius and carpus appeared osteopenic.  November and December 1998 VA X-rays of the left wrist revealed a T-shaped compression pate and screws placed on the volar aspect of the distal left radius.  The compression plate stabilized a fracture of the distal diametaphysial junction of the left radius.  The articular surface of the distal left radius and the carpal bones were displaced toward the volar aspect of the wrist. 

On VA examination in December 1998 the Veteran complained of pain in both thumbs.  Even after surgeries on both wrists, she continued to have pain in her wrists with lifting and grasping.  Writing and cold weather aggravated the pain.  Push-ups increased the pain in her thumb.  She stated that she had to stop working when the pain in her thumb became unbearable.  She was not using any prosthesis or brace.  There was no redness around either thumb, but there was intermittent swelling.  She was right handed.  Following an ORIF of the left wrist, she had had limited motion and moderate pain.  The Veteran was taking synthroid, Motrin, estrogen, progesterone, Allegro, and Sudafed.  X-rays showed the distal fractured fragment of the left radius was displaced towards the volar aspect of the left forearm; all other remaining fractures were osteopenic.  The examiner noted that, in a November 1998 statement, one of the Veteran's VA physicians indicated that the ORIF of the left wrist had collapsed.  She had been treated with physical therapy and, although there was improvement in her motion, the Veteran would have a permanent partial disability of the left wrist. 

On examination, the left hand had a longitudinal scar along the radial styloid, along with moderate tenderness of the radial styloid region with a positive Finkelstein's test. Left thumb interphalangeal joint (IPJ) motion was: flexion to 80 degrees and extension to 30 degrees.  Left thumb metacarpophalangeal joint (MPJ) motion was flexion to 60 degrees.  Left thumb abduction was to 40 degrees. She had mild swelling of the left wrist joint with moderate pain with grasping.  Left wrist motion was: palmar flexion to 10 degrees; dorsiflexion to 20 degrees; radial deviation to 0 degrees; and ulnar deviation to 5 degrees.  Except for left forearm supination to 25 degrees, left elbow flexion and forearm pronation were normal to 145 and 80 degrees, respectively.  No neurocirculatory deficit of her extremities was noted.  Her reflexes were intact and equal. The diagnoses included de Quervain's disease of both thumbs; malunion of the left distal radius; and traumatic arthritis of the left wrist.  The examiner added that the Veteran's de Quervain's disease affected her grasping as well as activities that require the use of her thumbs as writing.  The injury to her left wrist had produced a partial permanent disability that had overshadowed the de Quervain's disease in her left thumb; however, it was difficult to separate the two entities as to their effect on the functioning of the left hand. 

In January 1999, the plate and screws were removed due to chronic left wrist pain, with pain continuing into 2000. On admission, there was a well-healed surgical scar on the volar radial aspect of the left wrist.  The Veteran could extend and flex the wrist to about 20 degrees.  Grip strength was 5 out of 5.  Supination and pronation were about 70 degrees, respectively.  The cast was removed a fortnight later.  When seen the following month, the Veteran reported increased range of motion and decreased pain.  Wrist flexion was about 15 to 20 degrees with pain and extension was from 15 to 75 degrees with pain.  X-rays showed no change.  When seen the first week of March 1999, she complained of decreased strength with use of left hand and pain rated at 4 out of 10.  She was going to therapy twice a week.  On examination, left hand strength was 3 out of 5; sensation was normal. 

July 1999 VA left wrist X-rays revealed an old healed fracture of the distal end of the radius.  Some degenerative changes were taking place in the joint.  The distal fragment at the fracture site had healed in an angled position, volarly.  The os lunate was subluxed anteriorly. 

When compared with a July 1999 VA X-ray of the left wrist, there was no change in the ventral angulation at the old distal radial fracture site with continued evidence of degenerative joint disease at the radiocarpal joint in a May 2000 VA X-ray.  The carpal bones were positioned anteriorly at their expected location secondary to the ventral angulations at the distal radial fracture site.  Well circumscribed lucencies were shown in the distal radial metaphysis from previous screw placement.  A June 2000 VA X-ray of the left wrist revealed volar tilt to the distal radius articular surface and evidence of irregular lucency involving the articular surface, suggesting the fracture line did extend into the joint, and positive ulnar variance of at least 5 mm.  There was absence of the distal ulnar styloid and a small adjacent rounded bony structure, suggesting that the ulnar styloid also was injured at the time of the acute injury.  There was slight widening of the scapholunate space.  Several lucencies within the distal radius and also adjacent carpal bone suggested a subchondral cyst or perhaps old bone track.  The appearance was radiographically stable. 

July 2000 VA left wrist X-rays showed a deformity of the distal radius from an old, healed trauma and multiple small lucencies in the distal radius related to screw applications in the past.  There was anterior displacement of the carpal bones in relation to the distal radius and was stable as compared to the previous study.  No periosteal reaction or soft tissue swelling was seen.  August 2000 VA X-rays of both hands revealed evidence of an old fracture of the distal left radius with some lucency of the articular surface, suggesting that the fracture line extended into the articular surface.  Rounding or absence of the ulnar styloid indicated possible fracture of the ulnar styloid as well.  The articular surface of the left radius was tilted significantly in a volar direction and there was anterior positioning of the carpus in relationship to the radius due to this angulation of the articular surface.  There was also a suggestion of positive ulnar variance, probably due to the radial fracture. 

During a January 2001 VA examination, the Veteran reported difficulty brushing her teeth, so she used an electric tooth brush.  She indicated that it took a long time to dress herself and to cook, but there was no problem with showers.  She could not carry heavy shopping or vacuum.  She had no difficulty walking or climbing stairs, but she was only able to drive occasionally.  She was unable to take out trash, push a lawnmower, or garden. 

There did not appear to be any obvious bony involvement in either wrist, or obvious bony deformity suggestive of malunion or false joint.  There was no bony angulation, obvious constitutional sign of bone disease, nor evidence of osteomyelitis.  However, there was diffuse soft tissue swelling of the extensor region of both wrists without tenderness.  There was puffiness and swelling of both wrists, but neither wrist was hot or tender.  There was no obvious effusion or drainage.  In addition to the two scars described above, left wrist range of motion was reduced with all movement.  Left wrist dorsiflexion was to 50 degrees and palmar flexion was to 30 degrees, radial deviation was to about 5 degrees and ulna deviation to about 20 degrees.  Tenderness was noted over the extensor tendon of the left wrist.  Left wrist motion was additionally limited by pain and lack of endurance.  In an addendum, the examiner indicated that X-rays of the left wrist revealed an old radial fracture of the distal radius with posttraumatic degenerative change in the radiocarpal joint.  The diagnoses included two left wrist scars, one for tendon release for de Quervain's tendonitis and another for ORIF of the left radius fracture; status-post de Quervain's tendinitis with residual pain on the left wrist and posttraumatic degenerative change of the radiocarpal joint of the left wrist from old radius fracture; status-post de Quervain's tendinitis of the left wrist with surgical decompression and residual scar and left wrist pain; and status-post surgical repair of old radius fracture with degenerative arthritis in the left wrist radiocarpal joint and residual scar. 

A February 2001 VA orthopedic surgery progress note revealed a history of left distal radius fracture and subsequent malunion.  The plan was a left wrist fusion. 

Complaints of pain in the fifth finger of the left hand were noted in May 2001.  A June 2001 VA surgical examination revealed a history of a volar Barton's/radial styloid fracture in January 1999 total wrist ORIF with volar plate which later went onto malunion.  The Veteran had the hardware removed and had had persistent pain since that time.  She had been treated with splints/occupational therapy/NSAIDs with no relief of symptoms and wanted a fusion for pain relief. X-rays of the left wrist revealed a well-healed fracture of the distal radius with foreshortening and positive ulnar variant.  There was a volar tilt of 35 degrees to the distal radial fracture fragments and an oval bone density in close proximity to the styloid process of the ulna, suggesting a non-united styloid process of the ulna. Several small lucencies were seen in the distal radius, having the appearance of residual changes from a previous fixation device.  Examination showed well-healed volar scar over the flexor carpi radialis on the left, healed de Quervain's release scar.  She had 50 degrees of wrist flexion and 15 degrees of wrist extension with pain.  Pain was noted with axial load.  Nerves on motor testing were intact.  

On July 5, 2001, the Veteran underwent a left radialcarpal arthrodesis with a carpal tunnel release (CTR), distal ulnar resection, and wrist fusion for left posttraumatic wrist arthritis.  The information of record indicates that the Veteran was assigned a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, based on this surgical procedure for the left wrist which necessitated a period of convalescence beginning on July 5, 2001, and ending on October 31, 2001, with a 30 percent rating assigned effective from November 1, 2001.

An August 2001 VA left wrist X-ray showed the extremity in a cast.  There was evidence of an old injury of the distal radius and ostectomy distal 2 cm. of the ulna.  The fracture of the radius was spanned by a metal plate which was anchored to the distal radius and third metacarpal. 

During a September 2001 VA follow-up, the Veteran complained of continuing pain of 9 out of 10 in the left hand and wrist following CTR and wrist fusion, treated effectively with Darvocet.  She described the pain as sharp anterior and dull posterior.  A September 2001 VA left wrist X-ray revealed a fused wrist joint with a metal plate spanning the joint along the dorsum, anchored by screws to the radius and third metacarpal.  The distal 3 cm of the ulna had been surgically removed.  Stability of the fusion was indeterminate as much of the detail was obscured by the metal plate. 

November 2001 VA left hand X-rays showed an interval removal of a plaster cast with continued osteotomy of the distal left ulna.  A compression plate and stabilization screws were present within the distal left radius and proximal third metacarpal bone.  No significant changes were noted from the August 2001 X-ray. 

In a January 2002 independent medical examination (IME) report, J. B. B., D.O. indicated that he had seen the Veteran on May 11, 1999 regarding her de Quervain's release.  The Veteran reported that she had had problems with both wrists since an in-service injury.  Following separate de Quervain's releases in the mid-1980s, she reinjured her wrist in 1998 and underwent an ORIF for a left wrist fracture.  This fracture healed in poor alignment and developed malunion.  She had the plates removed in 1999.  The Veteran reinjured both wrists in July 2000, when she fell while working at the VAMC, fracturing the right third phalanx.  Her left wrist continued to give her problems and she went back to the Medical College of Georgia and underwent a left wrist fusion in July 2001.  The Veteran had been doing okay from that but her left wrist was still painful at times, but improving.  There had been no rheumatological diagnosis other than posttraumatic arthritis, which has been treated with anti-inflammatories.  She had not returned to work as a registered nurse since the July 2000 injury.  Physical examination of the left wrist showed a well-healed scar.  She had no motion at the wrist joint consistent with a solid wrist fusion.  Her metacarpophalangeal (MCP) joints were all functioning well as were the proximal interphalangeal (PIP) and the distal interphalangeal (DIP) joints.  Neurovascular examination of the hand was normal.  Sensation was intact. The impression included status post radiocarpal arthrodesis, left, and status post bilateral de Quervain's.  The Veteran reported that she was only able to do limited ADLs and could not perform any household chores.  Dr. J. B. B. opined that the Veteran's left wrist clearly had problems well before the latest injury and that the injury may have exacerbated this but certainly did not cause her left wrist problem.  He did not feel that the Veteran had reached her maximum medical improvement but did think and she would have a permanent partial disability rating.  Dr. J. B. B. thought that the Veteran would be able to return to work in a more limited type of capacity such as a light-type duty fashion without any repetitive heavy lifting. 

In a January 2002 statement, one of the Veteran's VA physicians indicated that the November 2001 X-rays showed good alignment of the fusion and healing in process.  

At a March 2002 second opinion evaluation, J. B. B., D.O. indicated that following the 1998 injury the Veteran had an ORIF which healed without any evidence of infection.  She was followed at the VA and it had been noted that she had an unstable configuration of the distal radius.  X-rays showed that the wrist was subluxed toward the volar surface.  The plate appeared to be impinging on the lunate.  Examination revealed volar flexion of her wrist to 50 degrees and dorsiflexion to 20 degrees.  She was working light duty as a nurse at the Georgia State Medical Prison.  He opined that it was reasonable to remove the plate and see if she could live with the malunion.  If it was painful, then she might consider having an arthrodesis of the distal radius and wrist joint. 

May 2002 VA left wrist and hand X-rays revealed a long fusion plate from the mid-third metacarpal shaft to the proximal radial shaft with resection of the distal ulna.  The fusion appeared solid with no loosening of the screws.  There was some increased cortical thickness in the second metacarpal shaft, possibly secondary to altered biomechanics.  

In December 2002, the left wrist plate was removed and nine days later the sutures were removed and she was placed in a volar splint.  X-rays following surgery revealed an interval removal of the compression plate and screws from the distal radius and third metacarpal and surgical removal of the distal end of the ulnar.  There was partial fusion of the radiocarpal joint.  Some periosteal thickening was noted in distal end of the radius and also in the mid-portion of the third metacarpal.  Some soft tissue edema was seen in the dorsum of the wrist, most likely from recent surgery. 

On VA examination in July 2003 the Veteran wore a volar cock-up splint on her left arm which helped to stabilize her wrist.  February 2003 VA X-rays showed well-healed fusion of the left wrist.  She also had some instability of her left wrist with pronation and supination resulting from the distal ulnar resection with wrist fusion, limiting motion. 

In an October 2003 statement, one of the Veteran's VA physicians indicated that after the July 2001 left wrist fusion she continued to have residual discomfort, pain, and obviously limited motion as well as pain with any strenuous activity requiring a grip and lifting.  She had burning pain in her hand that was present on the dorsal aspect of her hand, the wrist and along the ulnar aspect. 

In a January 2004 SSA decision, an administrative law judge found that the Veteran was unable to perform even sedentary work on a sustained basis and had been disabled since July 12, 2000, due to the following severe impairments-carpal tunnel syndrome (CTS), tendonitis, osteoarthritis, and pain in her right wrist, neck, shoulders, knees, and ankles. 

In a January 2004 IME report, J. J. H., Jr., M.D. of the Carolina Musculoskeletal Institute opined that the Veteran was unable to perform the physical demands of any occupation, adding that she was not able to work in any nursing capacity, whether administrative or clinical.  There was no further therapy or any other treatment or testing that was going to make any difference or facilitate return to work.  It was his medical opinion, that the Veteran was totally, completely and permanently disabled, 100 percent. 

On VA examination in March 2004 it was reported that the Veteran had been unable to bend the left wrist since fusion in July 2001, and she stated that the left ulnar bone remained unattached to the wrist since the fusion, which also caused sharp pain and limited her ADLs.  She was right-handed.  X-rays showed extensive postoperative changes with previous surgical resection of the distal ulna and screw holes in the distal radius and in the medial finger metacarpal bone from a prior metallic plate which had been removed.  There was partial fusion of the left wrist.  January 2001 X-ray revealed severe degenerative arthritis.  

In an August 2004 letter to the Veteran, a VA physician agreed with another physician's assessment that the Veteran had an unstable distal ulna and that her hand motion was limited and weak.  The VA physician added that further use of the left upper extremity was obviously markedly limited and could not be used in any type of activity requiring any strength or agility.  

On VA orthopedic examination in October 2008 the Veteran stated that she could not work as a nurse because of the drowsiness and the "frozen left hand."  She is right hand dominant.  

In December 2008, the Veteran submitted additional evidence, along with a waiver of RO review.  In addition to duplicate VA medical records, this evidence included a December 2008 response to complete a federal student aid application by one of the Veteran's VA physicians.  This VA physician stated that the Veteran could function at a sedentary/light activity category but pain with activity should be considered if activities are to be repetitive or prolonged.  The VA physician opined that the Veteran was not totally and permanently disabled. 

During her February 2009 hearing, the Veteran testified to the effect that a disability rating higher than that currently assigned for the relevant period in question is warranted under Diagnostic Code 5214, because she has pain and cannot flex her left wrist at all as it is frozen from a fusion.

Pursuant to the December 2009 Board remand the RO referred the case to the VA Director of Compensation and Pension Services for consideration of an extraschedular rating.  In April 2011 the following determination was made: 

The evidentiary record fails to demonstrate an exceptional or unusual disability picture for the left wrist that renders the application of the regular rating criteria impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The veteran's functional impairments, such as with grasping and writing, are the expected functional limitations that would be normally associated with a significant wrist condition.  The veteran's symptoms, such as pain, stiffness, limited range of motion, flare-ups, etc. are appropriately rated under the applicable diagnostic code contained in the regular rating criteria.  Some interference with employment is a normal occupational impairment that may be expected from this disability.  However, there is no evidence of marked interference, with documentation of significant lost time or wages.  

Accordingly, entitlement to an extraschedular evaluation for the service-connected postoperative left wrist, Dequervain's tendonitis to the provisions of 38 C.F.R. § 3.321(b)(1) from October 1, 1998 to July 5, 2001 is denied.  

III. Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999) the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Wrist Disability

Tendonitis is rated under Diagnostic Code 5024, which provides that tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  NOTE (2): The 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  The wrist is considered a major joint.  38 C.F.R. § 4.45(f).  However, under Diagnostic Codes 5214 and 5215, major refers to the dominant extremity and minor refers to the non-dominant.  Here, the Veteran is right handed; therefore, her left wrist is the non-dominant or minor wrist for rating purposes. 

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and plantar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under Diagnostic Code 5215 limitation of motion of the wrist of either the major extremity or the minor extremity with dorsiflexion of less than 15 degrees, or plamar flexion limited in line with the forearm, warrants a maximum 10 percent rating.  

Under Diagnostic Code 5214, pertaining to ankylosis of the wrist, a rating of 20 percent is warranted for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees of dorsiflexion; a rating of 30 percent is warranted for ankylosis of the minor wrist in any other position, except favorable; and a maximum 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputation at the first elective site above the wrist (insertion of the pronator teres) for the minor wrist would warrant a 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5124.  Moreover, loss of use of the hand for the minor wrist would also warrant a 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).  

IV. Analysis

It is argued that a prestablization rating should have been assigned for the Veteran's service-connected left wrist disability.  Prestabilization ratings are governed by 38 C.F.R. § 4.28.  The heading for that regulation reads "Prestabilization rating from date of discharge from service."  Note 1 to 38 C.F.R. § 4.28 states that "[p]restabilization ratings are for assignment in the immediate postdischarge period."  

By its very terms, 38 C.F.R. § 4.28 provides for disability ratings immediately following discharge from active service.  However, in this case the period in question, for which a higher disability rating is sought, is several years after discharge from active service, and after the period of ACDUTRA in which the Veteran sustained her initial injury to her left wrist.  Accordingly, the provision in the rating schedule for a prestabilization rating is not applicable to the facts now before the Board, i.e., the proper disability rating for the time period from October 1, 1998, to July 4, 2001.  

In sum, other than a maximum rating of 10 percent for limited motion of the wrist, of either the major or the minor extremity, the rating schedule does not set forth any other Diagnostic Code for the evaluation of a disability of the wrist except for ankylosis of the wrist.  

The evidence shows that following the Veteran's June 1998 injury of the left wrist with closed reduction, she never made a full recovery.  She has not had proper alignment of, at a minimum, the distal portion of the left radius.  In fact, following a closed reduction which took place only a few days after the June 1998 injury, a week later she required further surgery consisting of open reduction and internal fixation.  Subsequently, X-rays in November and December 1998 showed displacement of the distal left radius and carpal bones, to the volar aspect.  Thereafter, it was noted that there had been a collapse of the fixation plate with malunion of the distal left radius.  Despite extensive physical therapy, she thereafter had difficulty grasping objects due to decreased strength and the residuals of the failed surgery over shadowed her original de Quervain's disease.  In fact, on VA examination in December 2998 it was noted that there was difficulty separating the effects of these two entities, i.e., de Quervain's disease and residuals of the failed surgery, upon function of the left wrist.  Accordingly, the Board will not attempt to separate any impairment but, rather, will consider all impairment of the left wrist as being service-connected.  

In January 1999 the Veteran had even more surgery on her left wrist, due to chronic pain, with removal of the fixating plate and surgical screws.  While the Veteran initially reported having better motion, she still had weakness, severe arthritis, and mal-alignment of the distal portion of the left radius.  Furthermore, other X-rays suggested that there was involvement of the ulnar styloid process, in addition to the well documented mal-alignment of the left distal radius.  VA examination in January 2001 showed severe limitation of motion of the left wrist in all planes of motion and further noted that there was additional limitation of motion due to pain and lack of endurance.  

Overall, the Board is left with the clear impression that the 10 percent rating assigned for the period from October 1, 1998, to July 4, 2001 (prior to when the Veteran underwent the left wrist fusion) is inadequate to compensate her for the degree of impairment shown during that time frame.  In the judgment of the Board, her degree of impairment more closely approximates and equates to ankylosis of the wrist in a position between favorable and unfavorable and, thus, warrants a 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

However, a rating in excess of 30 percent during the relevant time frame is not warranted because the degree of remaining functional impairment does not equate with ankylosis of the left wrist in an unfavorable position.  As the January 2001 VA examination noted, she took a long time to dress herself and to cook and she could not carry heavy objects, take out trash, push a lawnmower or do gardening but she was able to drive occasionally.  However, she continued to be employed at least until a July 2000 additional injury.  Although she was awarded SSA disability benefits since the July 2000 injury, this was apparently based upon a January 2004 IME report.  On the other hand, another IME reported in January 2002 that she could return to work in a more limited capacity with light duty and no repetitive heavy lifting.  This does not, in the judgment of the Board, more closely approximate impairment equal to that stemming from unfavorable ankylosis, particularly in light of the absence of actual ankylosis in any degree of palmar flexion, ulnar deviation or radial deviation.  

Accordingly, and with the favorable resolution of all doubt in favor of the Veteran, during the time from October 1, 1998, to July 4, 2001, a schedular rating of no more than 30 percent is warranted.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

The Director of Compensation and Pension Services denied entitlement to an extraschedular rating.  In his April 2011 decision, the Director noted that the evidentiary record demonstrated that the Veteran had significant limitation of motion, including additionally limited motion due to pain and lack of endurance.  He noted that the Veteran's functional impairment, including grasping and writing, were expected and normally associated with a significant wrist condition.  It was further noted that symptoms such as pain, stiffness, limited motion, and flare-ups were appropriately rated under the applicable Diagnostic Code and that some interference with employment was a normal occupational impairment that was to be expected, particularly absent evidence of marked interference with documented significant loss of time from work or loss of wages.  

A wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

The Board further notes that 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 
In fact, the symptomatology associated with the service-connected left wrist disability during the relevant time frame, principally pain, limitation of motion, and weakness are specifically contemplated under the appropriate rating criteria.  

Upon consideration of the foregoing, the Board finds that the decision of the Director is supported by the evidence of record and the applicable law and regulations.  

Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the rating schedule.  While the Director did not specifically address the applicability to an analogous rating, the only other Diagnostic Code which could be applied, for the purpose of an analogous rating, was Diagnostic Code 5212 which is applicable when there is actual ankylosis.  Here, however, there was no actual ankylosis until after the Veteran had fusion of the left wrist at the time of her July 5, 2001, surgery.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left wrist disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected left wrist disability, principally pain, limitation of motion, and weakness is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.  

Moreover, while a January 2010 rating decision granted compensable ratings for three additional scars of the left wrist, with each being assigned a separate 10 percent rating, during the time frame in question the Veteran was also in receipt of a 10 percent rating for a painful scar of the left wrist (which had been in effect since January 1986), which when combined with the 30 percent rating granted by this decision would yield, after rounding up under 38 C.F.R. § 4.25, a 40 percent combined rating which would equal a rating for unfavorable ankylosis (even though, as explained, a rating for unfavorable ankylosis is not shown).  Further, an even higher rating could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5125 for loss of use of a hand but, here, the evidence does not show that the service-connected left wrist disability equates to loss of use of a hand.  

Because the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.  This being the case, the claim for an increased rating is granted to the extent that a schedular rating of no more than 30 percent is warranted from October 1, 1998, to July 4, 2001.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement an initial rating of 30 percent for residuals, postoperative, left wrist, de Quervain's tendonitis, from October 1, 1998, to July 4, 2001, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


